—Per Curiam.
Respondent was admitted to practice by this Court in 1999. He resides in Connecticut, where he is also admitted to practice.
On May 9, 2000, respondent was convicted in State of Connecticut Superior Court upon his plea of guilty to the felony offense of injury or risk of injury to, or impairing morals of, children. He was sentenced to ten years in prison but the sentence was suspended and ten years of probation was imposed upon conditions including, among other things, compliance with the sex offender registration requirements, sex offender counseling and treatment, and community service.
In view of respondent’s conviction of a serious crime (see, Judiciary Law § 90 [4] [d]) we grant the motion by petitioner Committee on Professional Standards for an order suspending respondent from practice until a final disciplinary order is made in this matter (see, Judiciary Law § 90 [4] [f], [g]).
Cardona, P. J., Mercure, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice, effective immediately, until a final order of suspension, censure or removal from office is made pursuant to Judiciary Law § 90 (4) (g), and until further order of this Court; and it is further ordered that respondent, for the period of suspension, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, and from giving to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR *738806.9) regulating the conduct of suspended attorneys; and it is further ordered that within twenty (20) days of the date of respondent’s discipline as an attorney in the State of Connecticut, petitioner shall submit a proposed order directing respondent to show cause why a final order of suspension, censure or removal from office should not be made pursuant to Judiciary Law § 90 (4) (g).